Citation Nr: 0410439	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-32 173	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which 
denied service connection for a back disorder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

For the following reasons, the Board concludes that remand is 
required in this case to obtain further development of the medical 
evidence in order to decide the claim.  38 C.F.R. § 3.159(c)(4).  
No complaints or findings relevant to a back disorder were noted 
on the May 1967 enlistment examination for service.  In June 1969, 
the veteran developed the onset of severe low back pain after 
bending.  There was no history of specific trauma or previous back 
pain.  The diagnoses were asymmetrical facets of the fifth lumbar 
vertebra and unilateral spondylolysis of L5.  A Medical Board 
determined that this "defect" had existed prior to entry and was 
not aggravated by service.  Therefore, the veteran was discharged 
from service as unfit for duty.  Private medical records show that 
the veteran has been seen by a chiropractor from July 1985 to 
January 2002 for treatment including adjustments to the cervical, 
thoracic, and lumbar spine.

The RO denied the claim for service connection for a back disorder 
on the basis that the disorder preexisted service and was not 
aggravated by service.  However, shortly before the RO issued the 
statement of the case in August 2003, VA General Counsel issued a 
precedent opinion which held that, to rebut the presumption of 
sound condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  Id. 

In light of the General Counsel's opinion, the Board concludes 
that remand is warranted in this case for a VA medical examination 
to clarify the nature and etiology of the back disorder diagnosed 
in service including a determination as to whether this disorder 
was a congenital or developmental "defect" or disease which 
clearly and unmistakably existed prior to entry onto active duty 
in November 1967.  In addition, the examiner should state whether 
the veteran has any back disorder currently, and, if so, whether 
the current back disorder is the same disorder as that diagnosed 
in service or whether it is the result of the back disorder 
diagnosed in service.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is REMANDED 
for the following development:

1.  Review the claims file and ensure that all notification and 
development action required by the Veterans Claims Assistance Act 
of 2000 is completed with regard to the issue on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).   
Provide any notification and development action still needed.

2.  Ask the veteran to identify the facilities, private and VA, 
where he has received treatment for his back disability since 
January 2002 and obtain records of any treatment identified and 
place them in the claims file.

3.  Schedule the veteran for a VA examination by an examiner who 
has reviewed all the pertinent medical records in the claims file 
including the service medical records, the records of treatment by 
the private chiropractor from July 1985 to January 2002, and any 
treatment records associated with the claims file pursuant to #2 
above.  The examiner should state whether the veteran has any back 
disorder currently, and, if so, whether the current back disorder 
is the same disorder as that diagnosed in service or whether it is 
the result of the back disorder diagnosed in service.  The 
examiner should clarify the nature and etiology of the back 
disorder diagnosed in service including a determination as to 
whether this disorder was a congenital or developmental "defect" 
or disease which clearly and unmistakably existed prior to entry 
onto active duty in November 1967.  

4.  Once all the development requested above has been completed 
and the results have been fully documented in the record, the RO 
should re-adjudicate the veteran's claim for service connection 
for a back disorder, taking into consideration VAOPGCPREC 03-2003 
(July 16, 2003).  If the benefit sought on appeal remains denied, 
the RO should issue a supplemental statement of the case, 
explaining to the veteran the reason for the continued denial and 
giving him an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
consideration, if in order.  No action is required on the part of 
the appellant or his representative unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





